DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 5,723,167) in view of Ni (US 6,367,371 B1) and Shim et al. (US 6,770,313 B2). Blanching NPL is relied on as evidence.
The limitation “cutting device” is given its broadest reasonable interpretation to mean any device known in the food processing art for cutting foods. 
The limitation “including” recited as the transitional phrase throughout the claims, unless otherwise stated, is interpreted to mean “comprising” since the disclosure does not appear to indicate the use of closed language.
Regarding claim 17, Lewis et al. teaches a process for preparing vegetables (abstract) comprising subjecting vegetables such as carrots to peeling (mechanical treatment to isolate edible components), cutting into strips of 3x4 mm, blanching with steam (steam-cooking) the strips, air drying the strips, packaging the strips, and freezing the strips at a temperature of -20oC (column 8 lines 20-37). Since peeling is a known process which removes undesired external portions of a food while maintaining the desired peeled core, the peeling process is construed to be a type of “mechanical treatment” as claimed. 
Regarding “steam cooking”, blanching is understood in the art to be a type of partial cooking method as evidenced by Blanching NPL (page 1 “what is blanching”). It is noted that Applicant does not define “steam-cooking” to require particular parameters 
Alternatively, the steam blanching of Lewis et al. is interpreted to not be steam cooking.
Ni teaches a process for cooking food (abstract) comprising injecting steam into a cooking vessel to cook vegetables (column 3 lines 58-61) and packaging said cook vegetables (column 5 lines 1-2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to steam cook the vegetables as a matter of convenience for the consumer (i.e. the consumer does not have to cook the vegetables themselves), to reduce or eliminate pathogens for product safety, since Lewis et al. already suggests cooking the product (column 8 lines 35-36), and as a matter of manufacturing choice for the particular state (cooked or uncooked) the vegetables are provided in the packaging.
Lewis et al. further teaches portioning vegetables into a preset quantity and packaging said portions (column 9 lines 4-6). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to portion the strips corresponding to a preset quantity since doing so is known in the art, to allow large amounts of vegetables to be processed and packaged continuously, and to provide each package with a desired and consistent amount of vegetables.
Lewis et al. teaches an embodiment of washing vegetables (column 8 line 40), but does not specify washing to eliminate residues of earth or substances and materials which have accumulated during harvest.
Shim et al. teaches a process preparing vegetables (abstract) comprising washing the vegetables to remove dust, foreign materials, and pesticides adhering to the surfaces of the vegetables (column 4 lines 55-59).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lewis et al. to wash the vegetables prior to cutting as claimed since doing so is known and commonly practiced in the art, since Lewis et al. already suggests washing, and to similarly remove any undesired substances/residues from the vegetables for safety, compliance with regulatory standards, and to ensure the portions of the vegetable (retained after mechanical treatment) are not contaminated with said undesired substances/residues.

Claims 18-21 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 5,723,167) in view of Ni (US 6,367,371 B1) and Shim et al. (US 6,770,313 B2) as applied to claim 17 above, an further in view of Wright (US 6,488,973 B1) and Kress et al. (US 6,177,113 B1).
The limitation “packaging machine” (claim 18) is given its broadest reasonable interpretation to mean any device known in the food art to package foods. The limitation “a machine for insertion into packets” (claim 19) is interpreted similarly. 
Regarding claim 18, Lewis et al. teaches packaging and freezing the packaged portions in a freezer at -20oC (column 8 lines 31-34), but does not specify a packaging machine.
Wright teaches a process for preparing a frozen food product including vegetables (abstract), comprising packaging the food using a packaging machine 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lewis et al. to use a packaging machine since doing so is known and commonly practiced in the art, since Lewis et al. already recites vacuum packaging (column 8 lines 31-32) which would necessarily require some form of a packaging device (e.g. to transport the food to the packaging area, to provide said packages, to portion the food, pull a vacuum within the package, etc.), to automate a manual activity In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), and to maximize efficiency and throughput of the manufacturing process, i.e. minimize or eliminate manual labor.
Lewis et al. does not teach checking for foreign objects inside the containers using a metal detector or an X-ray detector. Since the claim recites alternatives, for the sake of examination the limitation “metal detector” is chosen.
Kress et al. teaches a method for processing food product (abstract) comprising passing food product, after final packaging, through metal detection equipment or X-ray equipment, and discarding any container from which metal is detected (column 4 lines 17-30). The reference is analogous since it is directed to processing and packaging of food products and reasonably pertinent to the problem with which the inventor was concerned, i.e. detection of foreign materials in the food (column 4 lines 9-16).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lewis et al. to check for foreign objects using a metal 
Regarding claim 19, the combination applied to claim 18 above teaches use of a packaging machine, metal detector or X-ray detector, and freezer as recited for claim 18. The same combination is applied to claim 19 and would have been obvious for the same reasons stated for claim 18. The difference between the claims is that claim 19 further recites vacuum packaging and use of a machine for insertion into packets.
Lewis et al. further teaches vacuum packaging (column 8 lines 31-32). 
Wright further teaches a machine for inserting the food into packets (figures 1-9; column 2 lines 14-37 and 63 to column 3 line 5; column 6 lines 32-61).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lewis et al. to use a machine for insertion into packets since doing so is known and commonly practiced in the art, since a vacuum packaging machine would have necessarily been required to perform the vacuum packaging step taught by Lewis et al., to automate a manual activity In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), and to maximize efficiency and throughput of the manufacturing process.
Regarding claim 20, Lewis et al. does not teach the packaging includes a substep of adding to said portions of strips at least one pellet containing a precooked and frozen condiment in order to flavor the strips.
Wright further teaches a sauce patty, construed to be a type of “pellet”, in frozen form can be placed into the packaging prior to wrapping (column 3 lines 20-22). Since 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lewis et al. to include a pellet of precooked and frozen condiment since doing so is known for frozen food packaging, in order to provide flavoring as desired, to enhance user convenience, i.e. the user is not required to separately cook a sauce, and since selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Regarding claim 21, Lewis et al. teaches adding salt and sugar, construed to be condiments as they add flavoring to foods, to the vegetable after steaming (column 8 lines 20-25). The combination applied to claim 20 further teaches adding sauce to the food during packaging. The same combination is applied to claim 21 and would have been obvious for the same reasons stated in claim 20.
Regarding claim 33, the claim recites alternatives. For the sake of examination, the limitation “carrots” is chosen. Lewis et al. teaches carrots (column 8 line 20).
Regarding claim 34, Lewis et al. does not teach the condiment is chosen from plants, meat, fish, cheese, and oil. The claim recites alternatives. For the sake of examination, the limitation “meat” is chosen.
Wright teaches a combination of vegetables and meat or fish for prepackaged frozen foods (abstract; column 5 lines 50-60).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lewis et al. to include meat or fish with the 
Regarding claim 35, Lewis et al. does not teach the vegetables contain a residue of pesticides lower than 0.01 mg/Kg.
Shim et al. further teaches washing in a rotary tumbler washer or high-jet air bubble washer for 1-5 minutes removes pesticides to a point in which the pesticides cannot be detected (column 7 lines 11-30).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lewis et al. to remove the pesticide residue to less than 0.01 mg/Kg since doing so is known for processing agricultural foods, since certain pesticides are understood to have negative effects in the body and therefore to maximize consumer safety, and since the claimed value would have been used during the course of normal experimentation and optimization due to factors such as washer type and duration, initial concentration of pesticide residue, and desired degree of pesticide reduction.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 5,723,167) in view of Ni (US 6,367,371 B1) and Shim et al. (US 6,770,313 B2) as applied to claim 17 above, an further in view of Dang (US 2007/0202226 A1).
Lewis et al. does not teach the vegetables originate from organic agriculture.
Dang teaches a frozen packaged food product including organic vegetables (abstract; paragraphs 11 and 30).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lewis et al. to use organic vegetables since doing so is known in the art for frozen foods, since organic agricultural products are known and commonly sold, as a matter of manufacturing preference for the source of the vegetables, and in order to provide the consumer with an option between organic and non-organic products.

Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 5,723,167) in view of Ni (US 6,367,371 B1) and Shim et al. (US 6,770,313 B2) as applied to claim 17 above, an further in view of Cheatsheet NPL.
The limitation “formed into noodles” is interpreted in view of the specification to mean that the cutting step forms strips having a noodle shape (page 4 lines 1-5).
Lewis et al. does not teach the strips are formed into noodles having the shape chosen from spaghetti, tagliatelle, and pappardelle.
Cheatsheet NPL teaches vegetables such as carrots can be sliced into ribbons to have a noodle shape, and thereby used as a pasta substitute, since pasta isn’t always “the healthiest choice” (pages 2 and 5-6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lewis et al. to form the strips into the claimed noodle shapes since sliced vegetables can be used as a substitution for noodles as taught by Cheetsheet NPL, since Lewis et al. already teaches slicing to a size in the range recited In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-21 and 33-38 (particularly claim 17) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-19 (particularly claim 14) of copending Application No. 16/343,992 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of the ‘992 application recites washing vegetables to eliminate any residues, subjecting the vegetables to mechanical treatment to isolate edible parts, cutting into dimensions of 2-20 mm, steaming, measuring predefined quantities, and freezing to -10 to -30 oC.


Claims 17-21 and 33-38 (particularly claim 17) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-22 (particularly claim 18) of copending Application No. 16/083,861 in view of Ni (US 6,367,371 B1) and Lewis et al. (US 5,723,167).
The ‘861 application does not recite the cutting to the dimensions, steam-cooking, dividing, and freezing the divided portions as claimed.
Lewis et al. teaches a process for preparing vegetables (abstract) comprising subjecting the vegetables to mechanical treatment to isolate edible components (peeling), cutting into strips of 3x4 mm, steam-cooking (blanching) the strips, air drying the strips, packaging the strips, and freezing the strips at a temperature of -20oC (column 8 lines 20-37). Lewis et al. further teaches portioning vegetables into preset a preset quantity and packaging said portions (column 9 lines 4-6). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ‘861 application to perform the claimed process since doing so is known in the art, as a matter of manufacturing choice, to ensure consistency in the amount of vegetables provided in each package, to allow large amounts of vegetables to be processed and packaged continuously, and to provide each package with a desired amount of vegetables.
Ni teaches a process for cooking food (abstract) comprising injecting steam into a cooking vessel to cook vegetables (column 3 lines 58-61) and packaging said cook vegetables (column 5 lines 1-2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to steam cook the vegetables as a matter of convenience for the consumer (i.e. the consumer does not have to cook the vegetables themselves), to reduce or eliminate pathogens for product safety, since Lewis et al. already suggests cooking the product (column 8 lines 35-36), and as a matter of manufacturing choice for the particular state (cooked or uncooked) the vegetables are provided in the packaging.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments regarding the rejection of claim 17 under 35 USC 112(b) or second paragraph (page 6) is persuasive. Therefore the rejection is withdrawn.
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 8-9 that the blanching step taught by Lewis is not a steam-cooking step. This is not persuasive since blanching is understood in the art to be a type of cooking method as evidenced by Blanching NPL (page 1 “what is blanching”). It is noted that Applicant does not define “steam-cooking” to require particular parameters or effects, e.g. temperatures, times, etc., nor does the claim require any of these factors. Therefore the limitation “steam-cooking” is given its broadest reasonable interpretation to include any degree of cooking, including partially 
Additionally, the current office action relies on new grounds of rejection, specifically Ni, to teach steam cooking vegetables prior to packaging as stated in the rejection above. Therefore the arguments on pages 9-10 are rendered moot.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments against the dependent claims and double patenting rejections are not persuasive for the same reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338.  The examiner can normally be reached on 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792